DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on March 4, 2021 have been fully considered but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (U.S. Patent Application Publication No. 2018/0063531 A1), hereinafter “Hu”), as cited by applicant, and further in view of Tourapis, (U.S. Patent Application Publication No. 2017/0230666 A1), [hereinafter Tourapis]. 
Regarding claim 1, Hu discloses a method of decoding a video (a method of coding video data; and the terms "video coding" or "coding" may refer generically to video encoding or video decoding; 0006 and 0021) the method comprising:
obtaining motion information for a current block (denote prediction block based on motion vectors of a neighboring sub-block as P.sub.N, with N indicating an index for the neighboring above, below, left and right sub-blocks and let's denote the prediction block based on motion vectors of the current sub-block as P.sub.C; ¶0071);  
obtaining a (In HEVC, a MC block is corresponding to a PU. When a PU is coded with ATMVP mode, each sub-block of the PU is a MC block. To process CU/PU boundaries in a uniform fashion, OBMC is performed at sub-block level for all MC block boundaries, where sub-block size is set equal to 4.times.4, as illustrated in FIG. 3; ¶0069);  
determining whether an overlapped block motion compensation to the current block (OBMC is performed at sub-block level for all MC block boundaries, where sub-block size is set equal to 4.times.4, as illustrated in FIG. 3; 0069; ¶ 0069);
when it is determined to apply the overlapped block motion compensation to the current block, obtaining a modified sub-prediction block by through at least one of a vertical modification or a horizontal modification (For P.sub.N generated based on motion vectors of vertically (horizontally) neighboring sub-block, pixels in the same row (column) of P.sub.N are added to P.sub.C with a same weighting factor; 0071); and
reconstructing the current block based on the modified sub-prediction block (Weighted prediction is another coding tool used for predicting blocks that can be utilized by video encoder 20 and video decoder 30. In HEVC and JEM, weighted prediction can be applied after predicted blocks from all available reference lists are derived; 0072),
wherein the vertical modification is performed based on a weighted sum of the sub-prediction block and a vertical neighboring block, and the horizontal modification is performed based on a weighted sum of the sub-prediction block and a horizontal neighboring block (For P.sub.N generated based on motion vectors of vertically (horizontally) neighboring sub-block, pixels in the same row (column) of P.sub.N are added to P.sub.C with a same weighting factor; 0071 and When OBMC applies to the current sub-block, besides current motion vectors, motion vectors of four connected neighboring sub-blocks, if available and are not identical to the current motion vector, are also used to derive prediction block for the current sub-block. These multiple prediction blocks based on multiple motion vectors are weighted to generate the final prediction signal of the current sub-block; ¶0070 and Fig. 3),
wherein whether both the vertical modification and the horizontal modification is applied or only one of the vertical modification and the horizontal modification is applied is determined based on a size of the current block (The exception are small MC blocks, (i.e., when PU size is equal to 8×4, 4×8 or a PU is coded with ATMVP mode), for which only two rows/columns of P.sub.N are added to P.sub.C; 0071 [i.e., if the sze is large enough, both are used]).
However, Hu does not explicitly disclose wherein when it is determined to perform both the vertical modification and the horizontal modification, the modified sub-prediction block is obtained by applying the horizontal modification to a temporary modified sub-prediction block resultant from the vertical modification.
Tourapis suggests wherein when it is determined to perform both the vertical modification and the horizontal modification, the modified sub-prediction block is obtained by applying the horizontal modification to a temporary modified sub-prediction block resultant from the vertical modification (The disclosed OBDC techniques can be causally applied, and can be employed with arbitrary and flexible coding orders, such as vertical, horizontal, and/or spiral coding order; 0064 [i.e., suggests either order may be applied] and 0028).
Therefore, it would have been obvious at the time the invention was filed to incorporate the OBMC decoder of Hu with the coding order flexibility suggested by Tourapis. The motivation would be to allow variation in the coding order to improve coding efficiency. Tourapis at ¶0067.
Regarding claim 3, Hu, further in view of Tourapis, [hereinafter Hu-Tourapis], suggest all the limitations and motivation of claim 1, as discussed above. Hu also discloses wherein the horizontal neighboring sub-block comprises at least one of a top neighboring block or a bottom neighboring block located on a same horizontal line as the sub-prediction block, and wherein the vertical  neighboring block comprises at least one of a left neighboring block or a right neighboring block located on a same vertical line as the sub-prediction block (For P.sub.N generated based on motion vectors of vertically (horizontally) neighboring sub-block, pixels in the same row (column) of P.sub.N are added to P.sub.C with a same weighting factor; ¶0071 and Fig. 3). 
Regarding claim 9, Hu-Tourapis suggest all the limitations and motivation of claim 1, as discussed above. Hu also discloses wherein the overlapped block motion compensation is applied only to sub-blocks adjacent to a predetermined boundary in the current block (the OBMC is performed for all Motion Compensated (MC) block boundaries except the right and bottom boundaries of a CU; 0069). 
Regarding claim 10, Hu-Tourapis suggest all the limitations and motivation of claim 1, as discussed above. Hu also discloses wherein determination of whether to apply the overlapped block motion compensation to the current block or not is based on at least one of a size of the current block, a shape of the current block, an inter prediction mode of the current block, motion information of the current block, or an image resolution (For purposes of example, denote prediction block based on motion vectors of a neighboring sub-block as P.sub.N, with N indicating an index for the neighboring above, below, left and right sub-blocks and let's denote the prediction block based on motion vectors of the current sub-block as P.sub.C.  When P.sub.N belongs to the same PU as P.sub.C (thus contains the same motion information), the OBMC is not performed from P.sub.N.  Otherwise, every pixel of P.sub.N is added to the same pixel in P.sub.C, i.e., four rows/columns of P.sub.N are added to P.sub.C.  The weighting factors [1/4, 1/8, 1/16, 1/32] are used for P.sub.N and the weighting factors [3/4, 7/8, 15/16, 31/32] are used for P.sub.C.  The exception are small MC blocks, (i.e., when PU size is equal to 8.times.4, 4.times.8 or a PU is coded with ATMVP mode), for which only two rows/columns of P.sub.N are added to P.sub.C; ¶0071). 
Regarding claim 11, Hu-Tourapis suggest all the limitations and motivation of claim 1, as discussed above, in decoding method rather than encoding method. Therefore, the supporting rationale for the rejection to claim 1 applies equally as well to those elements of claim 11.
Regarding claim 13, Hu-Tourapis suggest all the limitations and motivation of claim 3, as discussed above, in decoding method rather than encoding method. Therefore, the supporting rationale for the rejection to claim 3 applies equally as well to those elements of claim 13. 
Regarding claim 16, Hu-Tourapis suggest all the limitations and motivation of claim 1, as discussed above, in method form rather than computer readable recording medium form. Hu also suggests computer readable recording medium (various units may be combined in a codec hardware unit or provided by a collection of interoperative hardware units, including one or more processors as described above, in conjunction with suitable software and/or firmware; 0129). Therefore, the supporting rationale for the rejection to claim 1 applies equally as well to those elements of claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Alison Slater/            Primary Examiner, Art Unit 2487